Citation Nr: 1219147	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  10-27 356A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines




THE ISSUE

Whether the appellant is a Veteran for the purpose of establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel





INTRODUCTION

The appellant contends that he had recognized Philippine guerrilla service, in the service of the United States Armed Forces during World War II.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decisional letter by the Manila Regional Office (RO) that denied the appellant's claim seeking compensation from the Filipino Veterans Equity Fund.  Because veteran status of the person seeking a VA benefit is a threshold requirement for establishing entitlement to such benefit, that is the matter before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.  


REMAND

The appellant seeks entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(d) provides that an eligible person is any person who - (1) served - (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  Section 1002(j)(2) also provides that VA will administer its own provisions in a manner consistent with VA law except to the extent otherwise provided in the statute.  

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or Original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).  The United States Court of Appeals for Veterans Claims (Court) has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Venturella v. Gober, 10 Vet. App. 340 (1997).  

In Capellan v. Peake, 539 F.3d 1373, 1382 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit found that VA must ensure that service department verifications as to whether an individual served in the United States Armed Forces are based on all available evidence, including any evidence of service that a claimant submits to VA.  

In the present case, the service department (via the National Personnel Records Center (NPRC)) certified (in May 2009 and February 2010) it had no record of the appellant serving as a member of the Philippine Commonwealth Army, including recognized guerrillas, in the service of the United States Armed Forces.  

With his application for VA benefits in February 2009, the appellant alleged recognized guerilla service from November 4, 1944 to December 5, 1944, with the 66th Infantry.  Since his original application for benefits, he has provided different permutations of his name, including "Felipe Santillan Romero", and such variations are not all included in a single service department certification request.  In addition, he has identified various units of service: "66th Inf. Reg. USAFIPNL", "HQ & HQ Serv Co 66th USAFIP NL", "Hosp. Co. 66th Inf.", "Hosp. Co., 1st District USAFIPNL", "HQ. Co. USAFIPNL", "66th Inf. Hosp. Co. USAPIPNL", "HQ & HQ Serv. Co. 66th Inf.", "HQ & Serv. Co., 66 Inf. Hosp. Co., 1st District USAFIPNL".  Most recently, in July 2011 correspondence, he reported someone he served with was granted benefits from the Filipino Veterans Equity Compensation Fund through verification of service with the "1st Battalion 66th Infantry Regiment".  The appellant has also submitted evidence listing different days of birth (i.e., August 27, 1926, and August 28, 1926), and different places of birth (i.e., Baguio City, Baguio, Mt. Province, and Camp John Hay, Baguio).  Finally, the Board notes that he has identified different dates of service.  

Under well-established case law (discussed above), it became incumbent on the RO to seek recertification of the appellant's alleged service based on the new information he has provided -which the RO proceeded to do.  Unfortunately, the request for recertification of service did not include all of the above-noted information, limiting the scope of the recertification to one identified period of service, one name, one date of birth, one place of birth, and only three units of service.  Hence, corrective action to obtain re-certification of service based on new information provided is necessary.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994) ("there is no stated limit on the number of times that the Secretary 'shall' request service department verification when one claiming entitlement fails to submit qualifying evidence of service.").   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. 1.  The RO should secure service department verification of the appellant's claimed service in the United States Armed Forces during World War II (using all permutations of his name the appellant has provided, i.e., "Felipe S. Romero", "Felipe San Pablo Romero", and "Felipe Santillan Romero"), all units of service identified (i.e., 66th Inf. Reg. USAFIPNL", "HQ & HQ Serv Co 66th USAFIP NL", "Hosp. Co. 66th Inf.", "Hosp. Co., 1st District USAFIPNL", "HQ. Co. USAFIPNL", "66th Inf. Hosp. Co. USAPIPNL", "HQ & HQ Serv. Co. 66th Inf.", "HQ & Serv. Co., 66 Inf. Hosp. Co., 1st District USAFIPNL", and "1st Battalion 66th Infantry Regiment") and a commanding officer (i.e., "Lt. Dominador Narvaez"), all dates and locations of birth, and dates of service actually alleged (from November 1944 to November 1945, at the latest).  In connection with this request, the RO should provide the service department copies of all relevant records in the claims file.  

2. The RO must ensure that the development sought is completed in full, i.e., that there is re-certification of service that encompasses all additional information provided by the appellant.  Then the RO should readjudicate this claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



